          Case 1:19-cv-02367-ABJ Document 50 Filed 10/09/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
PETER STRZOK,                                         )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )
                                                               Civil Action No. 19-2367 (ABJ)
                                                      )
ATTORNEY GENERAL WILLIAM F. BARR, in                  )
his official capacity as Attorney General, et al.,    )
                                                      )
                       Defendants.                    )
                                                      )
                                                      )
LISA PAGE,                                            )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )
                                                               Civil Action No. 19-3675 (TSC)
                                                      )
U.S. DEPARTMENT OF JUSTICE, et al.,                   )
                                                      )
                       Defendants.                    )
                                                      )
                                                      )


                        JOINT STATUS REPORT REGARDING
                     CONSOLIDATION OF CASES FOR DISCOVERY

       Pursuant to the Court’s direction at the status conference of September 25, 2020, the

parties respectfully submit this Joint Status Report to advise the Court that they agree the above-

captioned cases should remain consolidated for the purposes of discovery.

       The parties intend to move forward with a joint Rule 26(f) conference promptly

following the Court’s ruling on consolidation.
          Case 1:19-cv-02367-ABJ Document 50 Filed 10/09/20 Page 2 of 2




Dated: October 9, 2020                          Respectfully submitted,


/s/ Aitan D. Goelman                            JEFFREY BOSSERT CLARK
Aitan D. Goelman (D.C. Bar No. 446636)          Acting Assistant Attorney General
ZUCKERMAN SPAEDER LLP
1800 M Street NW, Suite 1000                    MARCIA BERMAN
Washington, DC 20036                            Assistant Branch Director
Telephone: (202) 778-1800
AGoelman@zuckerman.com                          CHRISTOPHER R. HALL
                                                Assistant Branch Director

                                                /s/ Bradley P. Humphreys
                                                BRADLEY P. HUMPHREYS
/s/ Richard A. Salzman                          GRACE X. ZHOU
Richard A. Salzman (D.C. Bar No. 422497)        Trial Attorneys, U.S. Department of Justice
HELLER, HURON, CHERTKOF &                       Civil Division, Federal Programs Branch
  SALZMAN PLLC                                  1100 L Street NW
1730 M Street NW, Suite 412                     Washington, DC 20005
Washington, DC 20036                            Telephone: (202) 305-0878
Telephone: (202) 293-8090                       Bradley.Humphreys@usdoj.gov
salzman@hellerhuron.com
                                                Counsel for Defendants
Counsel for Plaintiff Peter Strzok


/s/ Amy Jeffress
Amy Jeffress (D.C. Bar No. 449258)
Robert J. Katerberg (D.C. Bar No. 466325)
Kaitlin Konkel (D.C. Bar No. 1021109)
ARNOLD & PORTER
  KAYE SCHOLER LLP
601 Massachusetts Avenue NW
Washington, DC 20001-3743
Telephone: (202) 942-5000
Fax: (202) 942-5999

Counsel for Plaintiff Lisa Page




                                            2
